Citation Nr: 0108841	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increase in the 70 percent evaluation 
currently assigned for service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1965 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the RO which 
assigned an increased rating to 70 percent for the veteran's 
service-connected PTSD, effective from August 19, 1998, and a 
September 1999 RO decision that denied entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  A personal hearing at the RO was held in 
July 2000.  


FINDINGS OF FACT

1.  The symptoms of the veteran's PTSD are of such severity 
as to produce total social and industrial inadaptability; the 
severity of the disability has been most recently classified 
as equivalent to a GAF score of 40.  

2.  The veteran is assigned a 100 percent schedular 
evaluation for his service-connected PTSD and is not entitled 
to a total rating for compensation purposes based on 
individual unemployability by operation of law.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 100 percent for 
service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107; 
(West 1991), Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000); 114 Stat. 2096; 38 C.F.R. §§ 4.3, 4.7, 4.130, Part 4, 
including Diagnostic Codes 9411 (2000).  

2.  The claim for the assignment of a total disability rating 
based on individual unemployability due to a service 
connected disability has no legal merit.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000); 114 Stat. 2096; 38 C.F.R. § 4.16 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

In the instant case, the Board is satisfied that the duty to 
assist the veteran in the development of this claims either 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) or the prior regulations 
pertaining to duty to assist as set forth in 38 U.S.C.A. 
§ 5107 has been complied with.  The veteran has undergone a 
VA examination, VA outpatient treatment records have been 
obtained, and he has provided testimony at a personal hearing 
before the RO in July 2000.  The record is complete and, in 
light of the favorable decision in this appeal, the Board 
finds that there is no further duty to assist the veteran in 
the development of this claim.  

PTSD

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  

Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 

Additionally, VA regulations provide that: 

When evaluating a mental disorder, the 
rating agency shall consider the 
frequency, severity and duration of 
psychiatric symptoms, the length of 
remissions, and the veteran's capacity 
for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the 
moment of the examination.  

38 C.F.R. § 4.126(a) (2000).  

The regulations pertaining to rating psychiatric disabilities 
are found in 38 C.F.R. § 4.130, Codes 9201-9440 (2000) and 
are set forth in pertinent part below:

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 100

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 70

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

In the instant case, the evidence shows that the veteran has 
been treated at a VA mental health clinic for his service-
connected PTSD on a regular basis since June 1998.  VA 
progress notes beginning in August 1998 indicate that the 
veteran's PTSD symptoms of depression, nightmares, and 
flashbacks interfere with his ability to function socially 
and occupationally.  (See also September 1998 VA outpatient 
note).  Additional VA outpatient progress notes in 1999 show 
that the veteran has difficulty with intrusive memories, 
social detachment, startled response, and insomnia.  A VA 
clinical psychologist in February 1999 opined that the 
veteran's severe and frequent symptoms had incapacitated his 
social and occupational functioning, making it nearly 
impossible for him to hold a job.  Moreover, when examined by 
VA in March 1999, the psychiatrist offered a Global 
Assessment of Functioning (GAF) score of 40, and opined that 
the veteran was unable to work because of his PTSD.  

A GAF between 31 and 40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  The GAF is highly probative as it 
relates directly to the veteran's level of functioning as it 
affects social and industrial adaptability, as contemplated 
by DC 9411.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The predominant picture of the veteran's medical history 
since August 1998 shows that his psychiatric disability is 
such that he is demonstrably unable to obtain and retain 
employment.  The evidence includes VA medical opinions to the 
effect that the veteran's PTSD results in total occupational 
and social impairment.  The undersigned finds these opinions 
and the GAF score rendered by the VA psychiatrist in March 
1999 persuasive, particularly in light of the fact that there 
is no medical opinion to the contrary.  Accordingly, the 
Board finds that the veteran's PTSD is such that it more 
closely approximates the criteria for a 100 percent schedular 
rating.  

TDIU

In light of the board decision above that assigned a 100 
percent schedular rating for the veteran's PTSD, the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability has no legal merit.  

VA regulations for total disability ratings for compensation 
based on unemployability of the individual provides, in 
pertinent part, as follows:  

(a) Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities.  

38 C.F.R. § 4.16 (2000).  

The Court has held that in cases where the law is dispositive 
of the claim, the claim should be denied due to a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In view of the fact that the veteran has been 
assigned a 100 percent schedular rating for PTSD, a TDIU 
claim under 38 C.F.R. § 4.16 is precluded by applicable 
criteria.  See ZP v. Brown, 7 Vet. App. 541 (1995).  



ORDER

An increased schedular rating to 100 percent for service-
connected PTSD is granted, subject to VA regulations 
concerning the payment of monetary benefits.  

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


